DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021, has been entered.
Claims 50-59, 61-66, 68 and 69 are currently pending in the application.  Claim 67 has been cancelled.  All previous rejections of claim 67 have been withdrawn in view of the cancellation of claim 67.  The previous objection to claim 66 has been withdrawn in view of applicant’s claim amendment.  The previous double-patenting rejection over 15/569,287 has been withdrawn as 15/569,287 is no longer pending.
The examiner notes that claim 59 was not properly marked to show the amendment from “constitutes” to “consisting”.  Regardless, the current set of claims will be examined.
Claim Objections

Claim 50 is objected to because of the following informalities:  
delete the extra “.” after the last line of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C.  112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C.  112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-59, 61-66, 68 and 69 are rejected under 35 U.S.C.  112(b) or 35 U.S.C.  112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C.  112, the applicant), regards as the invention.
Claim 50 claims a ratio of carotenoid natural hydrophobic pigment to curcumin pigment in a range of 10:1 to 1:10.   However, no basis for the ratio, e.g., w/w, is claimed.   For purposes of examination, the ratio will be considered to be a w/w ratio.
Claim 59 claims “the polysorbate consisting at least 80% (w/w) of emulsifier content in the water-dispersible composition.”  Claim 59 depends from claim 50.   Claim 50 claims a water-dispersible pigment composition comprising a “water-dispersible carotenoid dispersion” that includes an aqueous phase, where the aqueous phase comprises polysorbate.  It is unclear where the polysorbate is to constitute (not “consisting”) at least 80% (w/w) of the emulsifier content.  Is it in the “water-dispersible composition” or the ” water-dispersible carotenoid dispersion”?  While there are no other emulsifiers recited in the claims, given the claimed composition “comprises” the polysorbate, it is unclear where the portion of polysorbate is to be limited.  For purposes of examination, the polysorbate will be considered to be at least 80% (w/w) of the total amount of emulsifier in the water-dispersible composition, consistent with the specification at p. 12 lines 25-26.
Claim 64 claims a method of preparing a water-dispersible pigment composition according to claim 50.  However, the only active steps in claim 64 are for the preparation of the (i) water-dispersible carotenoid dispersion.  There is no mention of preparation of the (ii) water-dispersible curcumin formulation, or the mixing of the (ii) water-dispersible curcumin formulation with the (i) water-dispersible carotenoid dispersion to form a water-dispersible pigment composition.  Therefore, it is unclear how one would use the method of claim 64 to prepare the water-dispersible pigment composition according to claim 50.  For purposes of examination, claim 64 will be considered to claim only the preparation of the (i) water-dispersible carotenoid dispersion.
The method of claim 64 also has a different ratio of polysorbate to carotenoid natural hydrophobic pigment than claim 50.  When examining claim 64, the ratio recited in claim 64 will be considered to be the limiting ratio.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art.
4.  Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 50-59, 61-66, 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Zach et al. (USPGPub 2015/0201659 A1) in view of Chen et al. (USPGPub 2012/0244134 A1) and Isager et al. (USPGPub 2003/0041780 A1).
With respect to claims 50-54, 56, 64 and 66, Zach et al. teach a water-dispersible colorant formulation comprising a solid-in-liquid dispersion of one or more carotenoids, wherein the carotenoids are selected from the group consisting of β-carotene and lutein and wherein the β-carotene and lutein may be any suitable crystalline form (abstract; [0001]; [0020]).  According to Zach et al., the solid in liquid dispersion comprises carotenoid crystals in an aqueous medium, wherein said aqueous medium further comprises one or more surfactants (emulsifiers) [0022].  The carotenoid solid-in-liquid dispersion is prepared in a fluid medium, wherein said dispersion has an average particle size of less than 600 nm ([0024]-[0025]).  In a specific example, Zach et al. teach preparing the solid-in-liquid dispersion by mixing crystalline β-carotene with surfactants and water to give a homogenous mixture following grinding in a ball-mill (comminuting), wherein the particle size of ground β-carotene was 0.3-0.6 µm and wherein the β-carotene (carotenoid) is approximately 4% (w/w) in the solid-in-liquid dispersion (Example 1: [0072]).  Zach et al. teach that the surfactant (emulsifier) may be of any suitable type and not limited to those, such as lecithin, disclosed in the reference [0048].
Zach et al. also teach that the resultant solid in liquid dispersion can be combined with a different dispersion such as a β-carotene liquid-in-liquid dispersion to provide a desired hue ([0024]-[0029] and [0036]-[0042]).  While Zach et al. teach water-dispersible formulations comprising carotenoids and a method for preparing a β-carotene solid-in-liquid dispersion that is used in the water-dispersible formulation, wherein the solid in liquid dispersion comprises a suitable surfactant (emulsifier), the reference fails to teach wherein the surfactant (emulsifier) is polysorbate.  Zach et al. also fail to teach wherein the ratio of polysorbate emulsifier: carotenoid pigment is in the range of 1:10 to 3:1 as well as the corresponding ranges as recited in claims 53 and 54.
Chen et al. teach an aqueous dispersion comprising a high concentration of hydrophobic, functional compounds such as carotenoids, and a complex stabilizer or surfactant system made up of lecithin and a non-phospholipid such as polysorbate, which allows the hydrophobic, functional compounds to have good dispersibility in water (abstract; [0008]; [0019]; [0025]; [0033]).  According to Chen et al., polysorbate 80 is a suitable polysorbate [0022].  The complex stabilizer can be formulated so that the lecithin and polysorbate are in a weight ratio of about 1:99 to about 99:1, and wherein the weight ratio of the hydrophobic functional compounds to the complex stabilizer is about 2:1 to about 10:1 ([0010]; [0020]; [0027]).  Thus, Chen et al. teach a complex stabilizer (emulsifier/surfactant) which may comprise as much as 99% polysorbate.  Further, where Chen et al. teach that the hydrophobic functional compounds may be a carotenoid, the ratio of polysorbate as provided by the complex stabilizer to carotenoid is 1:10 to 1:2, which overlaps with the polysorbate emulsifier: carotenoid pigment range(s).
Both Zach et al. and Chen et al. teach aqueous dispersions comprising hydrophobic functional compounds such as carotenoids as well as surfactants such as lecithin.  It would have been obvious to include the complex stabilizer made up of predominantly polysorbate in the form of polysorbate 80 and a small amount of lecithin as taught by Chen et al. as the surfactant component in the carotenoid solid-in-liquid dispersion of Zach et al., such that the ratio of polysorbate as provided by the complex stabilizer to carotenoid is 1:10 to 1:2.  This is because Chen et al. teach that this was a suitable ratio of polysorbate to hydrophobic functional compounds such as carotenoids for providing good dispersibility in water.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.  Cir.  1990) (MPEP 2144.05 I)
In addition, while Zach et al. teach that the carotenoid solid-in-liquid dispersion can be combined with a different carotenoid dispersion to form a water-dispersible colorant formulation with a desired hue, the reference fails to teach the carotenoid solid-in-liquid dispersion in combination with a water-dispersible formulation comprising a curcumin pigment.
Isager et al. teach a ready-to-use water dispersible pigment composition comprising a dispersion of a water-insoluble hydrophilic natural pigment such as curcumin or a carotenoid in the form of bodies (solid particles) of an average size which is at most 10 µm, the composition containing at least 5% by weight of water (abstract; [0001]; [0041]; claims 1 and 3).  According to Isager et al., the most widely used natural pigments include water-insoluble, hydrophilic carotenoids and curcumin [0036].  Isager et al. also teach a water dispersible pigment composition comprising a dispersion in which a mixture of two or more water-insoluble, hydrophilic natural pigments is used to provide an attractive color tone as a result of the combination of two or more pigments having differing colors (abstract; [0001]; [0074]).
Both Zach et al. and Isager et al. teach water dispersible pigment compositions comprising a dispersion of a pigment such as a carotenoid, wherein the compositions can be used for providing color.  Both references also teach mixing and/or combining different pigments in order to obtain a desirable resultant color.  Given that Zach et al. teach a water dispersible composition comprising a carotenoid solid-in-liquid dispersion, wherein the reference teaches combining different dispersions to achieve a desired hue, and given that Isager et al. teach a water dispersible composition that is substantially similar to that of Zach et al. but comprises curcumin, it would have been obvious to combine the compositions to obtain a water dispersible composition that provides a mixed carotenoid and curcumin colorant.
Modified Zach et al. fails to expressly disclose wherein the pH of the water dispersible composition is from 2 to 5.  However, Isager et al. teach water dispersible pigment compositions as recited above, wherein the compositions can be dispersed in the aqueous phase of food products, wherein the aqueous phase has a pH which is at the most 7 ([0007]; [0028]; claim 8).
Given that Zach et al. as modified by Chen et al. and Isager et al. teach water dispersible pigment compositions that are used to color food and beverage products, it would have been obvious for the compositions to have an acidic pH that is below pH 7 in order to be incorporated into and compatible with the food and beverage products that fall in this pH range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.  Cir.  1990) (MPEP 2144.05 I)
Regarding claim 55, Zach et al. as modified by Chen et al. and Isager et al. teach the water dispersible composition as recited above with respect to claim 50.   As previously recited, Zach et al. teach dispersions comprising about 4% (w/w) of the carotenoid (See Example 1).  In addition, Chen et al. teach aqueous dispersions as recited above, comprising a high concentration of nano/submicron hydrophobic, functional compounds such as carotenoids ([0008] and [0025]).  According to Chen et al., the amount of hydrophobic, functional compounds (e.g.  carotenoids) is about 0.1% to about 20% (w/v) [0026].
It would have been obvious to include high concentrations of carotenoids in the solid in liquid dispersion of Zach et al. as modified by Chen et al., wherein the concentration overlaps with the concentration as suggested by Chen et al. (0.1% to about 20% (w/v)), because Chen et al. teach that aqueous dispersions comprising a weight ratio of complex stabilizer comprising polysorbate to hydrophobic, functional compounds as previously recited enable a high concentration of the hydrophobic, functional compounds such as carotenoids to be used.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.  Cir.  1990) (MPEP 2144.05 I)
Regarding claims 57 and 58, Zach et al. as modified by Chen et al. and Isager et al. teach the water dispersible composition as recited above with respect to claim 50, wherein the dispersion comprising carotenoids also comprises a complex stabilizer, which can be made from mostly polysorbate (emulsifier).  According to Chen et al., the complex stabilizer comprising polysorbate can be added to the water (dispersion) in an amount of about 0.01% to about 10.0% (w/v) [0020].  Therefore, it would have been obvious to include the complex stabilizer comprising polysorbate in the dispersion of the modified Zach et al. in the amounts suggested by Chen et al. in order to ensure suitable dispersibility of the carotenoids.  Given that the complex stabilizer can comprise mostly polysorbate (e.g., as much as 99%), the combination of references suggest an amount of polysorbate that overlaps with the claimed ranges.
Regarding claim 59, Zach et al. as modified by Chen et al. and Isager et al. teach the water dispersible composition as recited above with respect to claim 50, wherein the dispersion comprising carotenoids also comprises a complex stabilizer, which can be made from mostly polysorbate (emulsifier).  For instance, Chen et al. teach that the complex stabilizer can comprise lecithin and polysorbate in a weight ratio of about 1:99 to about 99:1 [0020].  Given that Chen et al. teach that the complex stabilizer (emulsifier) can comprise as much as 99% polysorbate and small amounts of lecithin and given that the modified Zach et al. suggest only one source of surfactant/complex stabilizer, the combination of references suggest that at least 80% (w/w) of the total amount of emulsifier in the water dispersible composition is the polysorbate.
Regarding claims 61-63, Zach et al. as modified by Chen et al. and Isager et al. teach the water dispersible composition as recited above with respect to claim 50 wherein the water dispersible composition can be used to color food and beverage products.  Therefore, it would have been obvious to use the water dispersible composition of the modified Zach et al. to produce a food product (Zach: claim 14; Chen: abstract; Isager: abstract, [0028]).
However, modified Zach et al. fails to expressly disclose wherein the pH of food products comprising the water dispersible composition is at the most 6 as recited in claim 62.
Isager et al. teach water dispersible pigment compositions as recited above, wherein the compositions can be dispersed in the aqueous phase of food products, wherein the aqueous phase has a pH which is at the most 7 ([0007]; [0028]; claim 8).
Given that Zach et al. as modified by Chen et al. and Isager et al. teach water dispersible pigment compositions that are used to color food and beverage products, it would have been obvious for the compositions to have an acidic pH that is below pH 7 in order to be incorporated into and compatible with the food and beverage products that fall in this pH range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.  Cir.  1990) (MPEP 2144.05 I)
Regarding claim 65, Zach et al. as modified by Chen et al. and Isager et al. teach the water dispersible composition comprising the carotenoid solid in liquid dispersion and the method of preparing said dispersion as recited above with respect to claim 64.  Zach et al. teach preparing a carotenoid solid-in-liquid dispersion in a liquid medium, wherein the solid carotenoid particles are not encapsulated in hydrocolloids ([0017]; [0055] and claims 10 and 15).
Regarding claims 68 and 69, Zach et al. as modified by Chen et al. and Isager et al. teach the water dispersible composition as recited above with respect to claim 50, wherein the composition comprises a water dispersible formulation comprising a curcumin pigment as taught by Isager et al. in combination with the carotenoid solid in liquid dispersion of Zach et al.
Isager et al. teach water dispersible pigment compositions as recited above, comprising a stable dispersion of a pigment such as curcumin in the form of bodies of an average size which is at most 10 µm, wherein the pigment bodies are dispersed into an aqueous phase containing a hydrocolloid (abstract; [0027];  [0031]; [0042]).  Suitable hydrocolloids for aiding in dispersion by providing wetting and dispersing activity include gum arabic, locust bean gum, pectin, starches, and starch derivatives ([0042] and [0043]).  Thus, regarding claim 69, it would have been obvious to select any suitable starch derivative.  In addition, Isager et al. also teach that the selection of a suitable amount of the natural pigment depends on the type and the intended application, but that suitable amounts are in the range of 1-50% by weight of the dispersion [0048].
Therefore, it would have been obvious to use a water dispersible curcumin composition as taught by Isager et al. and as recited above in combination with the carotenoid solid in liquid dispersion of Zach et al. as modified by Chen et al. in order to form a water dispersible pigment composition that provides a desirable color.

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Zach et al. (USPGPub 2015/0201659 A1), Chen et al. (USPGPub 2012/0244134 A1) and Isager et al. (USPGPub 2003/0041780 A1) as applied to claim 68 above, and in further view of Voelker (USPGPub 2008/0193539 A1).
Regarding claim 69, Zach et al. as modified by Chen et al. and Isager et al. teach the water dispersible composition as recited above with respect to claim 68, wherein the composition comprises a water dispersible formulation comprising a curcumin pigment as taught by Isager et al. wherein the curcumin pigment bodies are dispersed into an aqueous phase containing a hydrocolloid such as starches and starch derivatives ([0042] and [0043]).  However, the combination of references fail to expressly disclose wherein the hydrocolloid is a starch sodium octenyl succinate derivative.
Voelker teaches water-dispersible colorant compositions, comprising finely dispersed carotenoids and optionally another coloring compound, wherein the colorants are dispersed in an aqueous solution of a protective hydrocolloid matrix or carrier such as a modified food starch ([0002]-[0003]; [0005]; [0007]; and [0012]).  According to Voelker, an example of the modified food starch is sodium octenyl succinyl starch ([0012]; claim 6).
Both Zach et al. as modified by Chen et al. and Isager et al. as well as Voelker teach water dispersible coloring compositions which may comprise water insoluble pigments such as carotenoids and other coloring compounds which are dispersed in an aqueous medium comprising a hydrocolloid such as a starch derivative.  It would have been obvious to use a starch sodium octenyl succinate derivative such as sodium octenyl succinyl starch as the hydrocolloid in the water dispersible curcumin composition of Zach et al. as modified by Isager et al. because Voelker et al. teach that sodium octenyl succinyl starch is a suitable hydrocolloid for similar water dispersible compositions.

Response to Arguments

Applicant's arguments filed August 12, 2021, have been fully considered but they are not persuasive.
The remarks (pp. 8-10) regarding the double patenting rejection over copending application serial no. 15/569,287 are moot as 15/569,287 is no longer pending.
Applicant argues that none of the cited prior art provides a solution for coloring compositions for soft drinks that are stable at a pH below 4 and comprise polysorbate in an amount that avoids unwanted unpleasant taste (Remarks, pp. 11-13).
These arguments are not persuasive.  None of the pending claims are limited to a soft drink having a pH of less than 4.  Regarding the polysorbate, the prior art renders obvious the claimed amount of polysorbate as set forth in the rejection above.  The prior art, generally, does not suggest including a higher amount of polysorbate than claimed.   Further, if polysorbate was known in the art to provide an unpleasant taste, one of ordinary skill would have been motivated to utilize an amount that does not impart an unpleasant taste.  This would not have been unexpected.
Applicant argues that Zach fails to disclose a ratio of polysorbate to carotenoid pigment as claimed (Remarks, p. 13).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The ratio of polysorbate to carotenoid pigment is met by the combination of Zach and Chen as set forth in the rejection above.  
Applicant argues that the carotenoid natural hydrophobic pigment is comminuted in the absence of a hydrocolloid, but Isager discloses pigments in combination with hydrocolloids.  Therefore, it would not have been obvious to combine the dispersions of Isager that teaches that surfactant are to be avoided in their compositions with the carotenoid composition of Zach (Remarks, pp. 14-15).
This argument is not persuasive.  As stated in the final office action mailed May 20, 2021, the claimed pigment composition comprises two different formulations.  The first “dispersion” comprises the carotenoid dispersion with the carotenoid that is not curcumin and a polysorbate.  The second “formulation” comprises the curcumin pigment and a “dispersant agent” that is a hydrocolloid.  It is this second composition, comprising the curcumin, that Isager is relied upon to teach.  And Isager does teach the curcumin in combination with a hydrocolloid.  Both Zach et al. and Isager teach that it was known in the food and pharmaceutical art to combine colorants to impart the desired color to the final product (Isager [0002]; Zach et al. e.g., [0029]).  Therefore, it remains that it would have been obvious to have combined the compositions of Zach et al. and Isager to obtain a water dispersible composition that provides a mixed carotenoid and curcumin colorant.
Applicant argues that the examiner relies on improper hindsight to arrive at the recited ratio of polysorbate: carotenoid pigment from the teachings of Chen.  Applicant states that the instant inventio uses “relatively small” amounts of polysorbate (Remarks, pp. 16-17).
This argument is not persuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, the use of polysorbate as an emulsifier in aqueous dispersions comprising hydrophobic functional compounds such as carotenoids was known, as taught by Chen et al.  Therefore, it would have been obvious to include the complex stabilizer made up of predominantly polysorbate in the form of polysorbate 80 as taught by Chen et al. as the surfactant component in the carotenoid solid-in-liquid dispersion of Zach et al., such that the ratio of polysorbate as provided by the complex stabilizer to carotenoid is 1:10 to 1:2.  Further, where both Chen and the instant invention are directed to stabilizing carotenoid pigments, the claimed ratio has not been shown to provide an unexpected result.
Applicant again argues that Isager’s showing in Example 8, where the sample comprising polysorbate is unstable after 1 week at pH 3, would have led one away from combining the compositions of Zach et al. and Isager (Remarks, pp. 17-18).
This argument is not persuasive.  The colorant in the composition that applicant is referring to is chlorophyllin, which is not a carotenoid.  Therefore, the stability of carotenoids cannot be inferred from this example.  Further, while the claim states that the pH of the “water-dispersible pigment composition” is from 2-5, there is no requirement that it have any particular stability for any period of time.  Looking to the instant specification, the only colorant measurements over time are for a spray-dried powder.  Therefore, it cannot be said that the teachings of Isager would lead one away from including polysorbate in a colorant composition having a pH as claimed, when it is not Isager alone that is relied upon for the rejection.
Additionally, Isager is relied upon for the (ii) water-dispersible curcumin formulation, which comprises a “dispersant agent,” not polysorbate.  It is Zach and Chen that are relied upon for the (i) water-dispersible carotenoid dispersion that comprises polysorbate.  Where both Zach and Isager teach combining different pigments to provide compositions with different hues, the claimed water-dispersible pigment composition continues to be considered obvious over the prior art as set forth above.

Regarding the rejection of claim 69, applicant argues that Voelker fails to disclose a number of features of the claimed invention (Remarks, pp. 18-20).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir.  1986).
Voelker is relied upon to teach the inclusion of sodium octenyl succinyl starch in water-dispersible colorant compounds.  Applicant presents no specific arguments as to why Voelker is not combinable with the other references relied upon for the rejection of claim 69.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H.  DEES whose telephone number is (571)270-3435.  The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791